DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.        Claims 5, 16-17 have been withdrawn, claims 9-14, 18-24 have been cancelled, and claims 1-8, 15-17 are pending as amended on 05/17/22. 
4.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
5.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
6.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/22 has been entered.
Response to Amendment
7.         Applicant's amendment filed on 05/17/22, has been fully considered and entered. 

Response to Arguments
8.        Applicant's arguments with respect to rejection of claims 1-4, 6-15 under 35 U.S.C. 103 as being unpatentable over Lan (WO 2017/105507), and claim 11 under 35 U.S.C. 103 as being unpatentable over Lan in view of Panchalingam (US 2005/ 0081432) filed on 05/17/22 have been fully considered but are moot in view of amendment. Applicants arguments regarding the amended feature and specifically the absence of glycerol have been respectfully considered but are not persuasive because nowhere Lan discloses glycerol. For claim 1 Panchalingam has been cited just as evidence for neutralizing the amine/amide to form quaternary amine/amide salt. Further regrading claim 1, Panchalingam has been applied as secondary reference for neutralizing step of the amine/amide to form quaternary amine/amide salt. It does not matter how the amide is formed. Further, Panchalingam discloses alternate form of glyceride (glycerol) or ester for the amide formation with the amine (para [0017]). 
           The difference between instant claim formula of the hydrate inhibitor and Lan’s formula of hydrate inhibitor is in the neutralizing agent to form the counter ion, e. g. carboxylic acid of instant claim vs alkyl sulfonate of Lan. 
           However, Lan specifically discloses “In certain embodiments, the LDHI additives of the present disclosure may be provided, used, and/or introduced as a salt of one or more of the compounds described herein. In such embodiments, the salt may comprise a counter anion. For example, the LDHI additive 100 as shown in Figures 1 and 2 comprise a salt with a sulfate counter anion 120. In certain embodiments, such salts may wholly or partially dissociate in aqueous solution. In other embodiments, the salts may remain substantially associated (either with the original anion or with other ions from solution). It will be appreciated by one of ordinary skill in the art having the benefit of this disclosure that salts may be formed with other counter anions instead of or in addition to sulfate counter anions. Suitable counter anions may comprise, for example, any one or more of hydroxide, carboxylate, halide, sulfate, organic sulfonate, and any combination thereof. In certain embodiments, such counter anions may comprise an organic moiety. For example, the counter anion 120 of Figure 1 comprises organic moiety R5. Suitable organic moieties may comprise, for example, a hydrocarbon chain, such as an alkyl, alkenyl, aryl, arylalkyl, arylalkenyl, alkylaryl, or alkenylaryl group, a heterocyclic group, a hydroxyl group, a carbonyl group, an amine group, and any combination thereof” (page 7, lines 30-, page 8, lines -10) and the examples 1-2 teaches R5 may be methyl or ethyl. Thus, in case of forming the carboxylate counter ion, the neutralizing agent acetic acid or propionic acid is interpreted from Lan’s disclosure. It has been noted that as evidenced from Panchalingam (US 2005/0081432) (para [0073]-[0078], [0084]), the N,N-dialkyl-ammoinumalkyl fatty acid amide hydrate inhibitor is formed by the neutralizing agent acetic or propionic acid after neutralizing the intermediate amide product of the N,N-dialkyl-amino alkyl amine and vegetable or tallow oil.  
          Lan teaches an alternate carboxylate counter ion and organic moiety representing the neutralizing agent contains methyl or ethyl groups corresponds to the acetic or propionic acid, it would have been obvious to one with ordinary skill, in the art at the time of invention, to perform the neutralization reaction on the condensation product, e.g. the amide intermediate to obtain the carboxylate counter ion without undue experimentation, since the formation of the N,N-dialkyl-ammoinumalkyl fatty acid amide hydrate inhibitor by neutralizing agent acetic or propionic acid after neutralizing the intermediate amide product is well known as evidenced from Panchalingam (US 2005/0081432). 
9.        Applicants arguments regarding double patent rejection has been noted.However, filing of a terminal disclaimer cannot be held in abeyance since that filing "isnecessary for further consideration of the rejection of the claims" MPEP 804 (I) (B) (1). 

Double Patenting
10.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.        Claims 1-4, 6-8, 15, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7, 10, 13, 17 of copending Application No. 16/424241 (as amended on 05/17/22) in view of Lan (WO 2017/105507).
           Regarding instant claims 1-2, 6-7, copending claim 1 discloses the same method for inhibiting the agglomeration of gas hydrate with the same anti-agglomerant as instantly claimed. The only difference is the synthesis of the anti-agglomerant as instant claim require fatty acid starting material to react with the amine to form the intermediate amide and the copending claim require ester of the fatty acid for the aminolysis in the presence of alcohol and amine to form intermediate amide.
         However, Lan discloses a method for inhibiting the agglomeration of gas hydrate comprising the step of injecting anti-agglomerant into a fluid comprising gas, water and oil under conditions prone to the formation of gas hydrate, wherein the anti-agglomerant comprising N,N-dialkyl-ammoinumalkyl fatty acid amide (page 7, lines 12-, page 8, lines -29, examples 1-2), wherein N,N-dialkyl-ammoinumalkyl fatty acid amide is produced by the condensation reaction of fatty acid or functional equivalent fatty acid ester and N,N-dialkyl-amino alkyl amine to produce amide intermediate and subsequent neutralization with the alkyl sulfonate (page 6, lines 24-, page 7, lines -11, Figure 2).
       It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the fatty acid of the instant claim in the copending claims because Lan teaches that the instantly claimed fatty acid and the fatty acid ester of copending claims are functionally equivalent and it is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose, see MPEP § 2144.06; In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).
        Instant claim 3 is same as copending claim 4.
        Instant claim 4 is same as copending claim 5.
        Instant claim 8 is same as copending claim 10.
        Instant claim 15 is same as copending claim 17.
       This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 112
12.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.      Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “R4 is hydrogen or an alkyl group having 1 to 6 carbon atoms,” and the claim also recites “preferably hydrogen” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
14.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.        Claims 1-4, 6-8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lan (WO 2017/105507) as evidenced from Panchalingam (US 2005/0081432).

    PNG
    media_image1.png
    200
    284
    media_image1.png
    Greyscale
           Regarding claim 1, Lan discloses a method for inhibiting the agglomeration of gas hydrate comprising the step of injecting anti-agglomerant into a fluid comprising gas, water and oil under conditions prone to the formation of gas hydrate, wherein the anti-agglomerant comprising N,N-dialkyl-ammoinumalkyl fatty acid amide of formula:


wherein, R1 and R2 are independently C1 to C6 hydrocarbon chain, R3 is hydrogen or C1 to C6 hydrocarbon chain, R4 is C1 to C50 hydrocarbon chain, and R5 is organic moiety, wherein organic moiety comprises hydrocarbon chain such as alkyl, e.g. methyl, ethyl; and alkenyl (page 7, lines 12-, page 8, lines -29, examples 1-2), wherein N,N-dialkyl-ammoinumalkyl fatty acid amide is produced by the condensation reaction of fatty acid and N,N-dialkyl-amino alkyl amine to produce amide intermediate and subsequent neutralization with the alkyl sulfonate (page 6, lines 24-, page 7, lines -11, Figure 2), wherein anti-agglomerant of Lan is essentially free of glycerol (entire document of Lan). The difference between instant claim formula of the hydrate inhibitor and Lan’s formula of hydrate inhibitor is in the neutralizing agent to form the counter ion, e. g. carboxylic acid of instant claim vs alkyl sulfonate of Lan. 
           However, Lan specifically discloses “In certain embodiments, the LDHI additives of the present disclosure may be provided, used, and/or introduced as a salt of one or more of the compounds described herein. In such embodiments, the salt may comprise a counter anion. For example, the LDHI additive 100 as shown in Figures 1 and 2 comprise a salt with a sulfate counter anion 120. In certain embodiments, such salts may wholly or partially dissociate in aqueous solution. In other embodiments, the salts may remain substantially associated (either with the original anion or with other ions from solution). It will be appreciated by one of ordinary skill in the art having the benefit of this disclosure that salts may be formed with other counter anions instead of or in addition to sulfate counter anions. Suitable counter anions may comprise, for example, any one or more of hydroxide, carboxylate, halide, sulfate, organic sulfonate, and any combination thereof. In certain embodiments, such counter anions may comprise an organic moiety. For example, the counter anion 120 of Figure 1 comprises organic moiety R5. Suitable organic moieties may comprise, for example, a hydrocarbon chain, such as an alkyl, alkenyl, aryl, arylalkyl, arylalkenyl, alkylaryl, or alkenylaryl group, a heterocyclic group, a hydroxyl group, a carbonyl group, an amine group, and any combination thereof” (page 7, lines 30-, page 8, lines -10) and the examples 1-2 teaches R5 may be methyl or ethyl. Thus, in case of forming the carboxylate counter ion, the neutralizing agent acetic acid or propionic acid is interpreted from Lan’s disclosure. It has been noted that as evidenced from Panchalingam (US 2005/0081432) (para [0073]-[0078], [0084]), the N,N-dialkyl-ammoinumalkyl fatty acid amide hydrate inhibitor is formed by the neutralizing agent acetic or propionic acid after neutralizing the intermediate amide product of the N,N-dialkyl-amino alkyl amine and vegetable or tallow oil.  
          Lan teaches an alternate carboxylate counter ion and organic moiety representing the neutralizing agent contains methyl or ethyl groups corresponds to the acetic or propionic acid, it would have been obvious to one with ordinary skill, in the art at the time of invention, to perform the neutralization reaction on the condensation product, e.g. the amide intermediate to obtain the carboxylate counter ion without undue experimentation, since the formation of the N,N-dialkyl-ammoinumalkyl fatty acid amide hydrate inhibitor by neutralizing agent acetic or propionic acid after neutralizing the intermediate amide product is well known as evidenced from Panchalingam (US 2005/0081432). 
          Regarding claims 2-4, 6, Lan discloses coconut fatty acid (table 3). As evidenced from https://en.wikipedia.org/wiki/Coconut_oil downloaed on 3/24/2021, coconut fatty acid contains 48% lauric saturated C12 acid and 16% myristic saturated C14 acid (read on at least 60 mol% 12-14 carbon atoms).

    PNG
    media_image1.png
    200
    284
    media_image1.png
    Greyscale
          Regarding claim 7, Lan discloses


 R1 and R2 are independently C4H9, R3 is hydrogen, and R4 is coconut fatty acid (example 2). 
          Regarding claim 8, Lan discloses the equimolar amount of the reactant fatty acid and N,N,dialkylaminoalkylamine (Figure 2), fall into instant claim range of molar ratio between 3:1 to 1:3.
         Regarding claim 15, Lan discloses anti-agglomerant is injected into the fluid prone to the formation of gas hydrate prior to formation of gas hydrate (page 8, lines 20-29). 
17.       Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lan as applied to claim 1 above, and further in view of Panchalingam (US 2005/0081432).
         Lan includes all features of claim 1 above.
         Regarding claim 1, Lan does not disclose acrylic acid, the elected species of carboxylic acid.
         However, Panchalingam  discloses the N,N-dialkyl-ammoinumalkyl fatty acid amide hydrate inhibitor is formed by the neutralizing agent acetic acid or propionic acid or acrylic acid after neutralizing the intermediate amide product of the N,N-dialkyl-amino alkyl amine and vegetable or tallow oil (para [0073]-[0078], [0084]).
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Lan with the aforementioned teachings of Panchalingam to provide 
a neutralizing agent such as acrylic acid for neutralizing the intermediate amide product to obtain N,N-dialkyl-ammoinumalkyl fatty acid amide hydrate inhibitor in order to use such inhibitor for preventing or inhibiting the gas hydrate formation in the oilfield application . Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). In the instant case, neutralizing agent for the quaternization of the intermediate amide to form N,N-dialkyl-ammoinumalkyl fatty acid amide hydrate inhibitor.

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766